Title: To Alexander Hamilton from Henry Livingston, 1 September 1798
From: Livingston, Henry
To: Hamilton, Alexander


          
            Dear General
            Ancram Sept 1 1798
          
          From the politeness You Shewed me at our Meeting at Ancram I am induced to beg the favor of You to recommend, a Nephew of mine by the Name of Robt. LeRoy Livingston to Command a Company in the Troops to be Raised in Defence of American Independence—he is a Gentleman a Man, Young in life, but has Prudence & Bravery—No Vices but what are the lot of Human Nature, & I will be be give my Parole for his good Conduct Your kindness to forward his Promotion will make me more Your Hle. Sert than ever
          
            Henry Livingston
          
        